Schuchman, J.
The action is brought to recover treble damages pursuant to section 1669 of the Code of Civil Procedure, for the wrongful and forcible dispossession of the plaintiff. The plaintiff failed to prove that a summary proceeding to dispossess him was null and void. The petition in summary proceedings is headed “ State of New York, City and County of New York,” and is verified before a commissioner of deeds for New York county. This is a sufficient venue for the verification thereof. The petition is legally verified and, therefore, the dismissal of the complaint was proper.
Judgment appealed from affirmed, with costs and disbursements.
Conlan and Hascall, JJ., concur.
Judgment affirmed, with costs.